The Attorney General of Texas
                                              June        6,     1978
JOHN   L. HILL
Attorney General

                   Honorable Henry Wade                                 Opinion 50. H- 117 5
                   Criminal District Attorney
                   Dallas County Courthouse                             Re: Whether a corporation may
                   Dallas, Texas 75202                                  make contributions    and expen-
                                                                        ditures for the purpose of aiding
                                                                        or defeating the passage of R
                                                                        municipal bond issue.

                   Dear Mr. Wade:

                         You ask:

                              May a corporation     make contributions and expen-
                              ditures for the purpose of aiding or defeating the
                              passage of a municipal bond issue?

                   Article 14.06 of the Texas Election Code provides, in part:

                                 (A)    Except to the extent permitted       in [article
                              15.171, Texas Election Code, hit is unlawful for any
                              corporation,    as defined in this Act, to make a
                              contribution   or expenditure,   as defined in [article
                              14.011 of this code, or any labor organization to make a
                              contribution   or expenditure,   or for any candidate,
                              office holder, political committee, or other person to
                              knowingly accept any contribution prohibited by this
                              Article except as herein expressly provided.

                                    . . . .

                                (C) As used in this section, the phrase “contribution
                              or expenditure” shall also include giving, lending, or
                              paying any money or other thing of value, directly or
                              indirectly, to nny candidste, or political committee,
                              campaign treasurer, assistant campaign treasurer, or
                              any other person, for the purpose of aiding or




                                                     P.        4747
.   -



        Honorable Henry Wade     -   Page 2     (H-1175)



                   defeating the nomination or election of any candidate or of
                   aiding or defeating the approval of any measure submitted
                   to a vote of the people of this state or any subdivision
                   thereof. . . .

                      (D) . . . The corporation or labor organization shall be
                   civilly liable to the State of Texas for an amount equal to
                   triple the amount or value of any unlawful gift, loan, or
                   payment to any candidate, office-holder,      political com-
                   mittee, campaign treasurer, or assistant campaign treasurer.

                      (E) Any corporation or labor organization that violates
                   Subsection (A), (B), or (C) of this section shall be guilty of a
                   felony of the third degree.

                      (F) Every officer or director of any corporation or labor
                   organization who shall consent to any such unlawful gift,
                   loan, or payment of such unlawful promise to give, lend, or
                   pay by the corporation or labor organization shall be guilty
                   of a felony of the third degree.

                      (G) Any candidate, office-holder,    political committee,
                   campaign treasurer, or assistant campaign treasurer who
                   knowingly accepts such unlawful gift, loan, or payment from
                   a corporation or labor organization shall be guilty of a
                   felony of the third degree.

               The United States Supreme Court recently          construed -a very similar
        Massachusetts’ statute in First National Bank of Boston v. Bellotti, 46 U.S.L.W.
4371 (Aoril 26. 1978). Since no comoelline state interest was found. the Suoreme
        Court held that the Massachusetts staiute violated the first and fourteenth
        amendment guarantees of freedom of expression insofar as it prohibited corpora-
        tions from making contributions or expenditures to influence elections on measures
        presented for a vote of the people. In light of this decision, we believe it is clear
        that the provisions of article 14.06 which prohibit corporate contributions “for the
        purpose of aiding or defeating the approval of any measures submitted to a vote of
        the people of this state or any subdivision thereof” are unconstitutional.         We
        caution, however, that this determination “implies no comparable right in the quite
        different context of participation   in a political campaign for election to public
        office.” First National Bank, e,      at 4377, n. 26.

                                           SUMMARY

                   Insofar as article   14.06, Texas Election Code, prohibits
                   corporations from    making contributions  and expenditures




                                                P. .4748
.

    Honorable Henry Wade   -   Page 3    (H-11751



              “for the purpose of aiding or defeating the approval of any
              measures submitted to a vote of the people of this state or
              any subdivision thereof,” it is unconstitutional.   The pro-
              hibition against corporate contributions to candidates m a
              campaign for political office has not been overturned by the
              Supreme Court.




                                              Attorney General   of   Texas




    DAVID M. KENDALL, First Assistant




    C. ROBERT KEITH, Chairman
    Opinion Committee




                                         p.   4749